Citation Nr: 1106008	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory 
disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to April 
1954; he died in October 2009.  The appellant is his surviving 
spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2007 rating decision in which the RO, inter alia, 
denied service connection for respiratory problems.  In December 
2007, the Veteran filed a notice of disagreement.  A statement of 
the case (SOC) was issued in March 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2008.

In May 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).  

In a June 2009 decision, the Board denied the Veteran's claim for 
service connection for a pulmonary/respiratory disorder.  The 
Veteran appealed the June 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In February 
2010, the Court granted a Joint Motion for Remand (Joint Motion) 
filed by representatives for both parties, vacating the Board's 
decision, and remanding the claim on appeal to the Board for 
further proceedings consistent with the Joint Motion.

As noted above, the Veteran died in October 2009.  In March 2010, 
the Veteran's surviving spouse filed a motion for substitution to 
continue the Veteran's appeal.  In May 2010, the Court granted 
the appellant's motion for substitution pursuant to 38 U.S.C.A. 
§ 5121A.  See Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, governing substitution in case of death of a 
claimant who dies on or after October 10, 2008).  Accordingly, 
the Board recognizes the substitution of the Veteran's surviving 
spouse as the appellant in this case and has recharacterized the 
claim as one for accrued benefits purposes.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  At the time of the Veteran's death in October 2009, he had an 
appeal pending for service connection for a pulmonary/respiratory 
disorder.

3.  The appellant filed a motion for substitution in March 2010.

4.  While available service treatment records document two 
complaints of respiratory problems in service, and there are lay 
assertions of the Veteran's respiratory problems during and 
following service, a pulmonary/respiratory disability was first 
diagnosed many years after the Veteran's discharge from service 
and there is no competent evidence or opinion that there was a 
medical nexus between the Veteran's pulmonary/respiratory 
disorder and service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary/respiratory 
disorder, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 5121A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).
	
Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Specific to the accrued benefits claims, as will be explained in 
more detail below, adjudication of a claim for accrued benefits 
purposes is an essentially a legal determination, and the 
evidentiary requirements differ somewhat from claims for other 
types of compensation.  In claims for accrued benefits, only the 
evidence that is of record at the time of the Veteran's death is 
considered, with the exception of any evidence necessary to 
complete the application, and VA or service records that have not 
been associated with the file because the latter records are 
considered, constructively, to already be a part of the record.  
See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993). See also 38 
C.F.R. § 3.1000(d)(4)

Even still, the Board notes that in a September 2007 pre-rating 
letter issued prior to the Veteran's death, the RO provided 
noticed to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, and 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  This 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  The 
November 2007 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the September 
2007 letter-which meets the content of notice requirements 
described in Dingess/Hartman and Peligrini-also meets the VCAA's 
timing of notice requirement.

The record also reflects that VA made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment 
records.  Also of record and considered in connection with the 
appeal are the various written statements provided by the 
Veteran, and by his friends, comrades, sister, and 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with the claim for service 
connection for a pulmonary/respiratory disability, for accrued 
benefits purposes, is warranted.  

In the February 2010 Joint Motion, the parties also requested 
that the Board also consider whether the VA's duty to assist 
requires obtaining an opinion to determine whether the Veteran's 
pulmonary or respiratory disorder was related to service.  
However, the Board emphasizes that, as noted above, only the 
evidence that is of record at the time of the Veteran's death is 
considered for accrued benefits claims.  Thus, the Board is 
precluded from further development of the record that would 
substantiate the claim for accrued benefits, to include obtaining 
a medical opinion.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.   Through notice of the RO, the Veteran was 
notified and made aware of the evidence needed to substantiate 
the claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  There is no additional notice 
that should be provided, and the Board is precluded from any 
further development of the accrued benefits claim.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Upon the death of an individual receiving VA benefit payments, 
certain persons shall be paid periodic monetary benefits to which 
the deceased beneficiary was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a veteran 
to the living person first listed as follows: (i) his or her 
spouse; (ii) his or her children (in equal shares); (iii) his or 
her dependent parents (in equal shares) or the surviving parent. 
(2) Upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children. (3) Upon the death of a child, 
to the surviving children of the veteran entitled to death 
pension, compensation, or dependency and indemnity compensation. 
(4) In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial of the veteran.  See 38 C.F.R. 
§ 3.1000(a).

At the time of the Veteran's death, he had a claim pending appeal 
for service connection for a pulmonary/respiratory disorder.  For 
accrued benefits purposes, the appellant takes her husband's 
remaining claims as they stand at the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

If a claimant dies while a claim for any benefit under a law 
administered by the Secretary, or an appeal of a decision with 
respect to such a s claim, is pending, a living person who is 
eligible to receive accrued benefits under 38 U.S.C.A. 5121a may, 
not later than one year after the date of the death of such 
claimant, file a request to be substituted as the claimant for 
the purposes of processing the claim to completion.  See 38 
U.S.C.A. § 5121A.  In this case, the appellant filed a claim for 
substitution in March 2010, clearly within one year of the 
Veteran's death in October 2009.

As noted above, only evidence contained in the claims file at the 
time of the Veteran's death, or certain VA and service department 
records considered constructively in the claims file at that 
time, may be considered in adjudicating a claim for accrued 
benefits. 38 C.F.R. § 3.1000(d)(4); Hayes, 4 Vet. App. at 360-
361.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Considering the record at the time of the Veteran's death in 
light of the governing legal authority, the Board finds that 
service connection for a pulmonary/respiratory disorder, for 
accrued benefits purposes, is not warranted.

Prior to his death, the Veteran submitted various statements 
expressing his belief that his current respiratory disorder was 
related to an initial injury received as the result of a jeep 
accident in service in February 1952.  He asserted that he passed 
out after exposure to carbon monoxide in the ambulance that 
transported him from the accident.  He also claimed that after 
the accident, it felt like his lungs were "sticking together" 
and that he sought medical attention for this problem since 
service.
At the outset, the Board notes that some of the Veteran's service 
treatment records are not available for review, and were likely 
destroyed in an accidental fire at the National Personnel Records 
Center in 1973. The Board is aware that in such cases, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the appellant's 
claim has been undertaken with these heightened duties in mind. 

The available service treatment records note that the Veteran was 
involved in an automobile accident in February 1952, however 
there were no complaints of breathing or respiratory problems at 
that time.  In June 1953, the Veteran complained of a sore 
throat, difficulty swallowing and fever.  An impression of acute 
tonsillitis was noted.  In July 1953, the Veteran complained of a 
cough and head cold.  A physical examination of the chest was 
essentially negative, and the impression at that time was 
resolving upper respiratory infection.  The report of the 
Veteran's April 1954 separation examination shows a normal 
clinical evaluation of the lungs and chest, and no defects 
related to the respiratory system were noted.  An April 1954 
chest x-ray was also negative.

Post-service medical records include VA outpatient treatment 
records showing that the Veteran complained of shortness of 
breath in December 2002.  Further VA outpatient records show 
treatment for chronic obstructive pulmonary disease (COPD). 

During a VA aid and attendance examination in December 2006, a 
diagnosis of COPD was recorded, and it was also noted that the 
Veteran required supplemental oxygen.  A private assessment 
received in October 2006 also notes a diagnosis of COPD and acute 
bronchitis.

The Veteran also submitted statements from men he served with in 
the Army, his sister, and his friends.  The Veteran's comrades 
both reported that the Veteran complained of lung discomfort 
during service after a jeep accident.  The Veteran's sister also 
stated that the Veteran complained of his lungs sticking together 
as well as shortness of breath a year after the alleged accident, 
and that he continued to have problems with his breathing.  The 
Veteran's friends, one of whom is a registered nursed, stated 
that the Veteran complained of shortness of breath and is 
required the use oxygen.  The nurse also stated that the Veteran 
had emphysema.

In sum, the available service treatment records note two 
complaints of respiratory problems during service.  Post-service 
medical evidence reflects a diagnosis of COPD and other 
pulmonary/respiratory disorders such as emphysema and bronchitis.  
In addition to the medical evidence, the record includes the 
numerous statements of the Veteran, his family members, his 
friends, and representative that the Veteran's 
pulmonary/respiratory disability began during service as a result 
of the accident and that he suffered from a chronic 
pulmonary/respiratory disability continuously since service.  

Even if the Board were to accept, as credible, these lay 
statements discussing an in-service respiratory disability 
following a jeep accident, and the assertions of continuous 
respiratory problems since service, the Board finds that the 
claim for service connection for a pulmonary/respiratory 
disability, for accrued benefits purposes, must be denied due to 
lack of medical nexus linking the Veteran's pulmonary/respiratory 
diagnoses to service.  

The Board acknowledges that there is no contrary medical evidence 
of record indicating that the Veteran's COPD and other 
pulmonary/respiratory complaints noted during his lifetime were 
not as least as likely as not related to service.   However, even 
in the absence of medical evidence to the contrary, the fact 
remains that there is no competent medical evidence or opinion 
even suggesting that there exists a medical nexus between any 
current disability and any incident of service, to include the 
February 1952 jeep accident.  Private and VA medical reports do 
not include any medical indication that the Veteran's complaints 
in service led to COPD, bronchitis and emphysema ultimately 
diagnosed many years after service.  There is no medical opinion 
of record suggesting that the symptoms during service described 
in the various lay statements were the same symptoms that 
provided the basis for his later diagnoses of COPD, bronchitis 
and emphysema.  None of the private or VA medical records 
treatment records of record reflects any such comment to this 
effect, and neither the appellant nor her representative has 
identified any evidence or opinion of record (or, constructively 
of record) at the time of the Veteran's death that even suggests 
a medical nexus between the pulmonary/respiratory disabilities 
diagnosed during the Veteran's lifetime and his service.

The Board further notes that the first documented evidence of a 
pulmonary or respiratory disability is 2002, nearly 50 years 
since the Veteran's discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Further, as for any direct assertions by the Veteran, his family 
members, friends, and representative that there existed a medical 
relationship between his pulmonary/respiratory disability and 
service, the Board notes that the matter of medical etiology upon 
which this claim turns are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran, his friends and family members, and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, none is competent 
to render a probative (persuasive) opinion on such a medical 
matter. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

The Board acknowledges that one of the friend statements is 
reportedly from a registered nurse.  A nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997).   Here, the statement by the Veteran's friend only 
reflects his respiratory symptomatology and diagnoses, which are 
already documented in the Veteran's medical records.  She offers 
no opinion as to the etiology of the symptoms or diagnoses.  
Hence, her assertions do not provide a basis for a grant of 
service connection for a pulmonary/respiratory disorder, for 
accrued benefits purposes.

For all the foregoing reasons, the Board concludes that the claim 
for service connection for a pulmonary/respiratory disorder, for 
accrued benefits purposes, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine.  However, as no competent, 
probative evidence supports a finding that a 
pulmonary/respiratory disorder is medically-related to the 
Veteran's military service, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a pulmonary/respiratory disorder, for 
accrued benefits purposes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


